—In an action to recover damages, inter alia, for breach of contract, the plaintiff appeals from so much of an order of the Supreme Court, Westchester County (Coppola, J.), dated August 5, 1996, as granted the defendants’ motion for summary judgment to the extent that it deemed the partnership of Vallone & Calabrese to be dissolved.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the appellant’s contention, he did not raise a suf*446ficient issue of fact to dispute the respondents’ claim that the partnership of Vallone & Calabrese was a partnership at will (see, Prince v O’Brien, 234 AD2d 12; Pace v Perk, 81 AD2d 444).
The appellant’s remaining contentions are without merit. Thompson, J. P., Sullivan, Florio and McGinity, JJ., concur.